Citation Nr: 1625676	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  10-18 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for service-connected posttraumatic stress disorder and major depressive disorder.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Thomas Andrews, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1971, with service in Vietnam.  This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in February 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2012, the Veteran appeared at a hearing before a Veterans Law Judge who is no longer employed with the Board.  In an April 2016 statement, the Veteran's representative acknowledged this fact and specifically stated that the Veteran was not requesting a new hearing.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains VA treatment records that are not in VBMS.  Otherwise, Virtual VA contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required regarding the claim for an increased evaluation for a current examination.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  A VA examination was conducted in May 2014.  The examiner found that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  During the interview, the Veteran described being in a "great" relationship with his spouse, enjoying church, going to restaurants, and traveling with their grandchildren for their sports teams.  The Veteran described being able to do household chores routinely as well as performing activities of daily living.  

In a March 2016 affidavit, the Veteran reported daily suicidal thoughts, obsessive rituals such as checking doors to make sure they are closed and locked, daily panic attacks that impact his ability to function independently, and increased levels of withdrawal and irritability.  The Veteran indicated he would often snap at family members without good reason.  The reported symptoms represent a significant deviation from the symptoms noted in the May 2014 examination report.  In light of the Veteran's statements, the Board finds that a new examination is warranted.  

Remand is required regarding TDIU because it is inextricably intertwined with the claim for an increased evaluation.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Although the Veteran does not currently meet the requirements for TDIU on a schedular basis, there is evidence of record that suggests he is unable to secure or follow a substantially gainful occupation as a result of his service-connected psychiatric disability.  The TDIU claim shall thus be referred to the Director of the Compensation Service for consideration of the assignment of an extra-schedular TDIU. 38 C.F.R. § 4.16(b) (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.   If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected PTSD and major depressive disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  

The examiner must also address the March 2016 affidavit by the Veteran, received in April 2016, in which the Veteran described having daily suicidal thoughts, daily panic attacks, obsessive rituals, and other symptoms of worse severity than previously listed in a May 2014 VA psychiatric examination.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After the above development has been conducted, refer the Veteran's claim for a TDIU to the Director of Compensation and Pension Service for consideration of the assignment of an extra-schedular TDIU, unless a 70 percent evaluation has been assigned for the entire period on appeal.

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

